Case 2:18-cv-00975-APG-CWH Document 30-6 Filed 04/19/19 Page 1 of 3




             The Astound Group v. Faraday Future
        CASE NO. 2:18-cv-00975-APG-CWH




             FIRST AMENDED COMPLAINT

                       EXHIBIT 6
                  CES 2017 Booth Proposal




        CASE NO. 2:18-cv-00975-APG-CWH
             The Astound Group v. Faraday Future
Case 2:18-cv-00975-APG-CWH Document 30-6 Filed 04/19/19 Page 2 of 3
Case 2:18-cv-00975-APG-CWH Document 30-6 Filed 04/19/19 Page 3 of 3
